United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3653
                                   ___________

Richard Cavaluzzi,                      *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
Karen Schweppe; Neena Hicks,            * District Court for the
                                        * Eastern District of Missouri.
            Plaintiffs,                 *
                                        * [UNPUBLISHED]
      v.                                *
                                        *
AutoZone, Inc.                          *
                                        *
            Appellee.                   *
                                   ___________

                          Submitted: August 3, 2001
                              Filed: August 8, 2001
                                  ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

      Richard Cavaluzzi appeals from the district court’s1 grant of summary judgment
to his employer, AutoZone, Inc., in his action asserting race discrimination and


      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
retaliation claims under Title VII, 42 U.S.C. § 2000(e), and the Missouri Human Rights
Act (MHRA). We review de novo the district court’s grant of summary judgment,
which is appropriate only when there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law. See Barge v. Anheuser-Busch,
Inc., 87 F.3d 256, 258 (8th Cir. 1996).

       Having carefully reviewed the record and parties’ submissions on appeal, we
conclude that Cavaluzzi’s claims fail because he did not present evidence of an adverse
employment action. See Gillming v. Simmons Indus., 91 F.3d 1168, 1173 n.2 (8th Cir.
1996) (applying same analysis to Title VII and MHRA claims); London v. Northwest
Airlines, Inc., 72 F.3d 620, 624 (8th Cir. 1995) (elements of prima facie case of race
discrimination under Title VII); Evans v. T.W. Servs., Inc., 930 F.2d 612, 614 (8th Cir.
1991) (elements of prima facie retaliation case under Title VII).

      Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-